Case: 09-20809 Document: 00511274085 Page: 1 Date Filed: 10/26/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 26, 2010
                                     No. 09-20809
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JULIO CESAR ORTEGA GONZALES, also known as Julio Cesar Ortega, also
known as Julio Ortega, also known as Julio Cesar Ortega-Gonzalez, also known
as Julio Cesar Ortega-Gonzeles,


                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:09-CR-415-1


Before SMITH, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Julio Cesar Ortega Gonzales (Ortega)
has moved for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967).              Ortega has filed a response.             Our
independent review of the record, counsel’s brief, and Ortega’s response discloses
no nonfrivolous issue for appeal. Accordingly, counsel’s motion for leave to

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 09-20809 Document: 00511274085 Page: 2 Date Filed: 10/26/2010

                                No. 09-20809

withdraw is GRANTED, counsel is excused from further responsibilities herein,
and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                     2